CLEMENS, Presiding Judge.
The parties were divorced and the wife has appealed from that part of the decree awarding primary child custody to the husband.
The husband has moved to dismiss the wife’s appeal for failure on her brief to comply with Rules 84.04(c) and (h). Since custody of children is at issue we decline to dismiss the appeal and rule the case on the merits.
After thorough consideration, the trial court found that although both parties were fit to have custody of the children, their best interest would be served by granting primary custody to the husband, subject to liberal visitation by and tempo*377rary custody with the wife. The wife contends the award was not supported by substantial evidence and that the trial court erroneously applied the law in making the award.
We have reviewed the entire record and cases cited by the parties and find, contrary to the wife’s contention, that there was competent, substantial evidence upon which the trial court based its award and that the trial court did not erroneously apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. 1976). Pursuant to Rule 84.16(b), V.A.M.R., an extended opinion would have no prece-dential value and we affirm.
SMITH and McMILLIAN, JJ., concur.